                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

JOHN T. ORGAN, III                                                                PLAINTIFF

V.                                  4:17CV00721 BRW-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                                         DEFENDANT

                                           ORDER

       I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray. No objections have been filed. After careful consideration, I approve and

adopt the Recommended Disposition in all respects. Judgment will be entered accordingly.

       Accordingly, this case is REMANDED pursuant to sentence four of 42 U.S.C. § 405(g)

and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS SO ORDERED, this 10th day of December, 2018.



                                            /s/ Billy Roy Wilson ______________
                                            UNITED STATES DISTRICT JUDGE
